Exhibit 10.5

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into April 28,
2008 (the “Effective Date”), by and between Sprint Nextel Corporation, a Kansas
corporation (the “Company”) on behalf of itself and any of its subsidiaries,
affiliates and related entities, and Steven L. Elfman (the “Executive”) (the
Company and the Executive, collectively, the “Parties,” and each, a “Party”).
Certain capitalized terms are defined in Section 29.

WITNESSETH:

WHEREAS, the Company desires to employ the Executive as President - Network
Operations and Wholesale and the Executive desires to accept such employment,;

WHEREAS, the Executive and the Company desire to enter into this Agreement; and

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive agree as follows:

1. Employment.

(a) The Company will employ the Executive and the Executive will be employed by
the Company upon the terms and conditions set forth herein.

(b) The employment relationship between the Company and the Executive shall be
governed by the general employment policies and practices of the Company,
including without limitation, those relating to the Company’s Code of Conduct,
confidential information and avoidance of conflicts, except that when the terms
of this Agreement differ from or are in conflict with the Company’s general
employment policies or practices, this Agreement shall control.

2. Term. Subject to termination under Section 9, the Executive’s employment
shall be for an initial term of 24 months commencing on the Effective Date and
shall continue through the second anniversary of the Effective Date (the
“Initial Employment Term”). At the end of the Initial Employment Term and on
each succeeding anniversary of the Effective Date, the Employment Term will be
automatically extended by an additional 12 months (each, a “Renewal Term”),
unless not less than 12 months prior to the end of the Initial Employment Term
or any Renewal Term, either the Executive or the Company has given the other
written notice (in accordance with Section 20) of nonrenewal. The Executive
shall provide the Company with written notice of his intent to terminate
employment with the Company at least 30 days prior to the effective date of such
termination.

3. Position and Duties of the Executive.

(a) The Executive shall serve as President of Network Operations and Wholesale,
and agrees to serve as an officer of any enterprise and/or agrees to be an
employee of any Subsidiary as may be requested from time to time by the Board of
Directors of the Company (the “Board”), any committee or person delegated by the
Board or the Chief Executive Officer of

 

1



--------------------------------------------------------------------------------

the Company (the “Chief Executive Officer”). In such capacity, the Executive
shall report directly to the Chief Executive Officer of the Company or such
other officer of the Company as may be designated by the Chief Executive
Officer. The Executive shall have such duties, responsibility and authority as
may be assigned to the Executive from time to time by the Chief Executive
Officer, the Board or such other officer of the Company as may be designated by
the Chief Executive Officer or the Board.

(b) During the Employment Term, the Executive shall, except as may from time to
time be otherwise agreed to in writing by the Company, during reasonable
vacations (as set forth in Section 7 hereof) and authorized leave and except as
may from time to time otherwise be permitted pursuant to Section 3(c), devote
his best efforts, full attention and energies during his normal working time to
the business of the Company, any duties as may be delineated in the Company’s
Bylaws for the Executive’s position and title and such other related duties and
responsibilities as may from time to time be reasonably prescribed by the Board,
any committee or person designated by the Board, or the Chief Executive Officer,
in each case, within the framework of the Company’s policies and objectives.

(c) During the Employment Term, and provided that such activities do not
contravene the provisions of Section 3(a) or Sections 10, 11, 12 or 13 hereof
and, provided further, the Executive does not engage in any other substantial
business activity for gain, profit or other pecuniary advantage which materially
interferes with the performance of his duties hereunder, the Executive may
participate in any governmental, educational, charitable or other community
affairs and, subject to the prior approval of the Chief Executive Officer serve
as a member of the governing board of any such organization or any private or
public for-profit company. The Executive may retain all fees and other
compensation from any such service, and the Company shall not reduce his
compensation by the amount of such fees.

4. Compensation.

(a) Base Salary. During the Employment Term, the Company shall pay to the
Executive an annual base salary of $650,000 (the “Base Salary”), which Base
Salary shall be payable at the times and in the manner consistent with the
Company’s general policies regarding compensation of the Company’s senior
executives. The Base Salary will be reviewed periodically by the Chief Executive
Officer and may be increased (but not decreased, except for across-the-board
reductions generally applicable to the Company’s senior executives) from time to
time in the Chief Executive Officer’s sole discretion.

(b) Incentive Compensation. The Executive will be eligible to participate in any
short-term and long-term incentive compensation plans, annual bonus plans and
such other management incentive programs or arrangements of the Company approved
by the Board that are generally available to the Company’s senior executives,
including, but not limited to, the STIP and the LTSIP. Incentive compensation
shall be paid in accordance with the terms and conditions of the applicable
plans, programs and arrangements.

(i) Annual Performance Bonus. During the Employment Term, the Executive shall be
entitled to participate in the STIP, with such opportunities as may be
determined by the Chief Executive Officer in his sole discretion

 

2



--------------------------------------------------------------------------------

(“Target Bonuses”), and as may be increased (but not decreased, except for
across-the-board reductions generally applicable to the Company’s senior
executives) from time to time, and the Executive shall be entitled to receive
full payment of any award under the STIP, determined pursuant to the STIP (a
“Bonus Award”).

(ii) Long-Term Performance Bonus. During the Employment Term, the Executive
shall be entitled to participate in the LTSIP with such opportunities, if any,
as may be determined by the Chief Executive Officer (“LTSIP Target Award
Opportunities”).

(iii) Incentive bonuses, if earned, shall be paid when incentive compensation is
customarily paid to the Company’s senior executives in accordance with the terms
of the applicable plans, programs or arrangements.

(iv) Pursuant to the Company’s applicable incentive or bonus plans as in effect
from time to time, the Executive’s incentive compensation during the term of
this Agreement may be determined according to criteria intended to qualify as
performance-based compensation under Section 162(m) of the Code.

(c) Equity Compensation. The Executive shall be eligible to participate in such
equity incentive compensation plans and programs as the Company generally
provides to its senior executives, including, but not limited to, the LTSIP.
During the Employment Term, the Compensation Committee may, in its sole
discretion, grant equity awards to the Executive, which would be subject to the
terms of the respective award agreements evidencing such grants and the
applicable plan or program.

(i) Sign-on Option Award. The Compensation Committee hereby authorizes the grant
to the Executive, as of the Effective Date, of an option right (“the Sign-On
Option Award”) to purchase 435,730 shares of Common Stock at an option price
equal to 120% of the Market Value Per Share on the Date of Grant. The Sign-On
Option Award will be subject to the terms and conditions of the option agreement
attached hereto as Exhibit A. Subject to the terms and conditions of the option
agreement, the Sign-On Option Award shall vest on the second anniversary of the
Date of Grant. Except as otherwise provided in the Executive’s award agreement
evidencing the Sign-On Option Award, the Sign-On Option Award will be governed
by provisions of the LTSIP.

(ii) Sign-On RSU Award. On the effective date the Compensation Committee will
grant to the Executive 129,032 restricted stock units (the “Sign-On RSU Award”).
The Sign-On RSU Award will be subject to the terms and conditions of the
restricted stock award agreement evidencing such grant attached here to as
Exhibit B and shall vest on the second anniversary of the Date of Grant. Except
as otherwise provided in the Executive’s award agreement evidencing the Sign-On
RSU Award, the Sign-On RSU Award will be governed by provisions of the LTSIP.

 

3



--------------------------------------------------------------------------------

(iii) 2008 LTSIP. Subject to approval by the Compensation Committee, the
Executive will be eligible to participate in the 2008 LTSIP at a target award of
$3,000,000.

5. Benefits.

(a) During the Employment Term, the Company shall make available to the
Executive, subject to the terms and conditions of the applicable plans,
participation for the Executive and his eligible dependents in:
(i) Company-sponsored group health, major medical, dental, vision, pension and
profit sharing, 401(k) and employee welfare benefit plans, programs and
arrangements (the “Employee Plans”) and such other usual and customary benefits
in which senior executives of the Company participate from time to time, and
(ii) such fringe benefits and perquisites as may be made available to senior
executives of the Company as a group.

(b) The Executive acknowledges that the Company may change its benefit programs
from time to time which may result in certain benefit programs being amended or
terminated for its senior executives generally.

6. Expenses. The Company shall pay or reimburse the Executive for reasonable and
necessary business expenses incurred by the Executive in connection with his
duties on behalf of the Company in accordance with the Company’s Enterprise
Financial Services—Employee Travel and Expense Policy, as may be amended from
time to time, or any successor policy, plan program or arrangement thereto and
any other of its expense policies applicable to senior executives of the
Company, following submission by the Executive of reimbursement expense forms in
a form consistent with such expense policies. Any reimbursement or provision of
in-kind benefits made during the Executive’s lifetime pursuant to the terms of
this Section 6 shall be made not later than December 31st of the year following
the year in which the Executive incurs the expense; provided, however, that in
no event will the amount of expenses so reimbursed, or in-kind benefits
provided, by the Company in one year affect the amount of expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
Each provision of reimbursement of expenses or in-kind benefit pursuant to this
Section 6 shall be considered a separate payment and not one of a series of
payments for purposes of Section 409A of the Code.

7. Vacation. In addition to such holidays, sick leave, personal leave and other
paid leave as is allowed under the Company’s policies applicable to senior
executives generally, the Executive shall be entitled to participate in the
Company’s vacation policy in accordance with the Company’s policy generally
applicable to senior executives. The duration of such vacations and the time or
times when they shall be taken will be determined by the Executive in
consultation with the Company.

8. Place of Performance. In connection with his employment by the Company, the
Executive shall be based at the principal executive offices of the Company in
the vicinity of Overland Park, Kansas (the “Place of Performance”), except for
travel reasonably required for Company business. If the Company relocates the
Executive’s place of work more than 50 miles from his place of work prior to
such relocation, the Executive shall relocate to a residence within (a) 50 miles
of such relocated executive offices or (b) such total miles that does not exceed
the

 

4



--------------------------------------------------------------------------------

total number of miles the Executive commuted to his place of work prior to
relocation of the Executive’s place of work. To the extent the Executive
relocates his residence as provided in this Section 8, the Company will pay or
reimburse the Executive’s relocation expenses in accordance with the Company’s
relocation policy applicable to senior executives. Any reimbursement or
provision of in-kind benefits made during the Executive’s lifetime pursuant to
the terms of this Section 8 shall be made not later than December 31st of the
year following the year in which the Executive incurs the expense. In no event
will the amount of expenses so reimbursed, or in-kind benefits provided, by the
Company in one year affect the amount of expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year. Each provision of
reimbursement of expenses or in-kind benefit pursuant to this Section 8 shall be
considered a separate payment and not one of a series of payments for purposes
of Section 409A of the Code.

9. Termination.

(a) Termination by the Company for Cause or Resignation by the Executive Without
Good Reason. If, during the Employment Term, the Executive’s employment is
terminated by the Company for Cause, or if the Executive resigns without Good
Reason, the Executive shall not be eligible to receive Base Salary or to
participate in any Employee Plans with respect to future periods after the date
of such termination or resignation except for the right to receive accrued but
unpaid cash compensation and vested benefits under any Employee Plan in
accordance with the terms of such Employee Plan and applicable law.

(b) Termination by the Company Without Cause or Resignation by the Executive for
Good Reason outside of the CIC Severance Protection Period. If, during the
Employment Term, the Executive’s employment is terminated by the Company without
Cause or the Executive terminates for Good Reason prior to or following
expiration of the CIC Severance Protection Period, the Executive shall be
entitled to receive from the Company: (1) the Executive’s accrued, but unpaid,
Base Salary through the date of termination of employment, payable in accordance
with the Company’s normal payroll practices, and (2) conditioned upon the
Executive delivering to the Company a release in a form reasonably satisfactory
to the Company (the “Release”) within 21 days after termination of the
Executive’s employment, with all periods for revocation expired (the “Release
Effective Date”), in full satisfaction of the Executive’s rights and any
benefits the Executive might be entitled to under the Separation Plan and this
Agreement, unless otherwise specified, during the Payment Period, the Executive
shall be entitled to:

(i) receive from the Company periodic payments equal to his Base Salary in
effect prior to the termination of his employment, which payments shall be paid
to the Executive in equal installments on the regular payroll dates under the
Company’s payroll practices applicable to the Executive at the time of
termination for the duration of the Payment Period, and each such payment shall
be a separate payment and not one of a series of payments for purposes of
Section 409A of the Code;

(ii) (A) receive a pro rata payment of the Bonus Award for the portion of the
Company’s fiscal year prior to the date of termination of his

 

5



--------------------------------------------------------------------------------

employment; (B) receive a pro rata payment of the Capped Bonus Award for the
portion of the Company’s fiscal year following the date of termination of his
employment; (C) receive for the next fiscal year following the fiscal year
during which termination of his employment occurs, the Capped Bonus Award; and
(D) receive payment of a pro rata portion of the Capped Bonus Award for the
second year following the fiscal year during which the Executive’s employment
terminates (for purposes of this Section 9(b)(ii), any pro rata payment shall be
determined based on the methodology for determining pro rated awards under the
STIP, each such payment shall be payable in accordance with the provisions of
the STIP and each such payment shall be regarded as a separate payment and not
one of a series of payments for purposes of Section 409A of the Code); provided,
however, that to the extent the Executive’s employment is terminated for Good
Reason due to a reduction of the Executive’s Target Bonus, in accordance with
Section 29(x)(ii), the Executive’s Target Bonus for the purposes of this
Section 9(b)(ii) shall be the Executive’s Target Bonus immediately prior to such
reduction

(iii) continued participation in the Company’s group health plans at
then-existing participation and coverage levels for the number of months equal
to the period of continuation coverage the Executive would be entitled to
pursuant to Section 4980B of the Code, in accordance with Section 409A of the
Code, comparable to the terms in effect from time to time for the Company’s
senior executives, including any co-payment and premium payment requirements and
the Company shall deduct for each payment payable to the Executive pursuant to
Section 9(b)(i), the amount of any employee contributions necessary to maintain
such coverage for such period, except that (A) subject to Section 9(b)(iv),
following such period, the Executive shall retain any rights to continue
coverage under the Company’s group health plans under the benefits continuation
provisions pursuant to Section 4980B of the Code by paying the applicable
premiums of such plans; (B) the Executive shall no longer be eligible to receive
the benefits otherwise receivable pursuant to this Section 9(b)(iii) as of the
date that the Executive becomes eligible to receive comparable benefits from a
new employer; and (C) the Company will not provide for cash in lieu of benefits
under this Section 9(b)(iii);

(iv) continued participation at the Executive’s sole cost in the Company’s group
health plans at then-existing participation and coverage levels for the
six-month period following the period of continuation coverage the Executive
would be entitled to, if any, pursuant to Section 9(b)(iii) above, in accordance
with Section 409A of the Code, comparable to the terms in effect from time to
time for the Company’s senior executives, but only to the extent that the
Executive makes a payment to the Company in an amount equal to the monthly
premium payments (both the employee and employer portions) required to maintain
such comparable coverage on or before the first day of each calendar month
commencing with the first calendar month of the six-month period following the
period of continuation coverage specified in Section 9(b)(iii), and the Company
shall reimburse the Executive, in accordance with

 

6



--------------------------------------------------------------------------------

the terms of Section 6 hereof, for the amount of such premiums, if any, in
excess of any employee contributions necessary to maintain such coverage and
each payment pursuant to this Section 9(b)(iv) shall be regarded as a separate
payment and not one of a series of payments for purposes of Code Section 409A,
except that (A) following such period, the Executive shall retain any rights to
continue coverage under the Company’s group health plans under the benefits
continuation provisions pursuant to Section 4980B of the Code by paying the
applicable premiums of such plans; (B) the Executive shall no longer be eligible
to receive the benefits otherwise receivable pursuant to this Section 9(b)(iv)
as of the date that the Executive becomes eligible to receive comparable
benefits from a new employer; and (C) the Company will not provide for cash in
lieu of benefits under this Section 9(b)(iv);

(v) continued participation in the Company’s employee life insurance plans at
then-existing participation and coverage levels for the 24 months following the
Release Effective Date, comparable to the terms in effect from time to time for
the Company’s senior executives, including any co-payment and premium payment
requirements and the Company shall deduct for each payment payable to the
Executive pursuant to Section 9(b)(i), the amount of any employee contributions
necessary to maintain such coverage for such period, except that (A) the
Executive shall no longer be eligible to receive the benefits otherwise
receivable pursuant to this Section 9(b)(v) as of the date that the Executive
becomes eligible to receive comparable benefits from a new employer; and (C) the
Company will not provide for cash in lieu of benefits under this
Section 9(b)(v); and

(vi) receive outplacement services by a firm selected by the Company at its
expense in an amount not to exceed $35,000, and the Company will not provide for
cash in lieu of this benefit; provided, however, that all such outplacement
services must be completed, and all payments by the Company must be made, by
December 31st of the second calendar year following the calendar year in which
the Executive’s separation from service occurs.

Notwithstanding anything in this Section 9(b) to the contrary, to the extent the
Executive has not signed the Release with all periods for revocation expired as
provided in this Section 9(b) and the Release, such determination to be made at
the conclusion of the applicable revocation period, the Executive will forfeit
any right to receive the payments and benefits specified in this Section 9(b).

(c) Termination by the Company Without Cause or Resignation by the Executive for
Good Reason During the CIC Severance Protection Period. If prior to the
expiration of the Employment Term and during the CIC Severance Protection
Period, the Executive’s employment is terminated by the Company without Cause or
the Executive terminates his employment for Good Reason, subject to the terms
and conditions of the CIC Severance Plan, the Executive shall be entitled to
severance compensation and benefits pursuant to the terms of the CIC Severance
Plan. To the extent that the Executive is not a Participant in the CIC Severance
Plan at the time of termination, the Executive shall be entitled to severance
compensation and benefits pursuant to the terms of Section 9(b).

 

7



--------------------------------------------------------------------------------

(d) Termination by Death. If the Executive dies during the Employment Term, the
Executive’s employment will terminate and the Executive’s beneficiary or if
none, the Executive’s estate, shall be entitled to receive from the Company, the
Executive’s accrued, but unpaid Base Salary through the date of termination of
employment and any vested benefits under any Employee Plan in accordance with
the terms of such Employee Plan and applicable law.

(e) Termination by Disability. If the Executive becomes Disabled, prior to the
expiration of the Employment Term, the Executive’s employment will terminate and
the Executive shall be entitled to:

(i) receive periodic payments equal to his Base Salary in effect prior to the
termination of his employment, which payments shall be paid to the Executive in
equal installments on the regular payroll dates under the Company’s payroll
practices applicable to the Executive at the time of termination for 12 months
(reduced by any amounts paid under a long-term disability plan (“LTD Plan”) now
or hereafter sponsored by the Company (calculated on a monthly basis));
provided, however, that in the event that the Executive is a “specified
employee” (within the meaning of Section 409A of the Code and determined in
accordance with procedures adopted by the Company), any such payments that
constitutes deferred compensation within the meaning of Section 409A of the Code
will not commence until earliest to occur of (A) the first business day of the
seventh month following the date of the Executive’s “separation from service” or
(B) death, except that the Executive on such date will be paid a lump-sum cash
payment equal to the aggregate amount of any such payments that constitutes
deferred compensation within the meaning of Section 409A of the Code that the
Executive would have been entitled to receive during the six-month period
following the Executive’s “separation from service”, and the Executive shall
receive the remaining payments for six months payable in equal installments on
the regular payroll dates under the Company’s payroll practices applicable to
the Executive at the time of termination commencing on the first business day of
the seventh month following the date of the Executive’s “separation from
service,” as specified in this Section 9(e)(i), and each payment pursuant to
this Section 9(e)(i) shall be regarded as a separate payment and not one of a
series of payments for purposes of Code Section 409A; and

(ii) continued participation in the Company’s group health plans at
then-existing participation and coverage levels for 12 months comparable to the
terms in effect from time to time for the Company’s senior executives, including
any co-payment and premium payment requirements; provided, however, that the
Company will not provide for cash in lieu of these benefits under this
Section 9(e)(ii); provided further that if the Executive would not be eligible
for participation under the Company’s group health plans but for this
Section 9(e)(ii), such continued participation will be at the Executive’s sole
cost and

 

8



--------------------------------------------------------------------------------

only to the extent the Executive makes a payment to the Company in an amount
equal to the monthly premium payments (both the employee and employer portions)
required to maintain such comparable coverage on or before the first day of each
calendar month of such coverage, and the Company shall reimburse the Executive,
in accordance with the terms of Section 6 hereof, for the amount of such
premiums, and each payment pursuant to this Section 9(e)(ii) shall be regarded
as a separate payment and not one of a series of payments for purposes of Code
Section 409A.

(f) No Mitigation Obligation. No amounts paid under Section 9 will be reduced by
any earnings that the Executive may receive from any other source. The
Executive’s coverage under the Company’s medical, dental, vision and employee
life insurance plans will terminate as of the date that the Executive is
eligible for comparable benefits from a new employer. The Executive shall notify
the Company within 30 days after becoming eligible for coverage of any such
benefits.

(g) Forfeiture. Notwithstanding the foregoing, any right of the Executive to
receive termination payments and benefits hereunder shall be forfeited to the
extent of any amounts payable after any breach of Section 10, 11, 12, 13 or 15
by the Executive.

10. Confidential Information; Statements to Third Parties.

(a) During the Employment Term and on a permanent basis upon and following
termination of the Executive’s employment, the Executive acknowledges that:

(i) all information, whether or not reduced to writing (or in a form from which
information can be obtained, translated, or derived into reasonably usable form)
or maintained in the mind or memory of the Executive and whether compiled or
created by the Company, any of its Subsidiaries or any affiliates of the Company
or its Subsidiaries (collectively, the “Company Group”), which derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from the disclosure or use
of such information, of a proprietary, private, secret or confidential
(including, without exception, inventions, products, processes, methods,
techniques, formulas, compositions, compounds, projects, developments, sales
strategies, plans, research data, clinical data, financial data, personnel data,
computer programs, customer and supplier lists, trademarks, service marks,
copyrights (whether registered or unregistered), artwork, and contacts at or
knowledge of customers or prospective customers) nature concerning the Company
Group’s business, business relationships or financial affairs (collectively,
“Proprietary Information”) shall be the exclusive property of the Company Group.

(ii) the Proprietary Information of the Company Group gained by the Executive
during the Executive’s association with the Company Group was or will be
developed by and/or for the Company Group through substantial expenditure of
time, effort and money and constitutes valuable and unique property of the
Company Group;

 

9



--------------------------------------------------------------------------------

(iii) reasonable efforts have been put forth by the Company Group to maintain
the secrecy of its Proprietary Information;

(iv) such Proprietary Information is and will remain the sole property of the
Company Group; and

(v) any retention or use by the Executive of Proprietary Information after the
termination of the Executive’s services for the Company Group will constitute a
misappropriation of the Company Group’s Proprietary Information.

(b) The Executive further acknowledges and agrees that he will take all
affirmative steps reasonably necessary or required by the Company to protect the
Proprietary Information from inappropriate disclosure during and after his
employment with the Company.

(c) The Executive further agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings, or
other written, photographic, electronic, or other tangible material containing
or constituting Proprietary Information, whether created by the Executive or
others, which shall come into his custody or possession, regardless of medium,
shall be and are the exclusive property of the Company to be used by him/her
only in the performance of his duties for the Company. All such materials or
copies thereof and all tangible things and other property of the Company Group
in the Executive’s custody or possession shall be delivered to the Company (to
the extent the Executive has not already returned) in good condition, on or
before five business days subsequent to the earlier of: (i) a request by the
Company or (ii) the Executive’s termination of employment for any reason or
Cause, including for nonrenewal of this Agreement, Disability, termination by
the Company or termination by the Executive. After such delivery, the Executive
shall not retain any such materials or portions or copies thereof or any such
tangible things and other property and shall execute any statements or
affirmations of compliance under oath that the Company may require.

(d) The Executive further agrees that his obligation not to disclose or to use
information and materials of the types set forth in Sections 10(a), 10(b) and
10(c) above, and his obligation to return materials and tangible property, set
forth in Section 10(c) above, also extends to such types of information,
materials and tangible property of customers of the Company Group, consultants
for the Company Group, suppliers to the Company Group, or other third parties
who may have disclosed or entrusted the same to the Company Group or to the
Executive.

(e) The Executive further acknowledges and agrees that he will continue to keep
in strict confidence, and will not, directly or indirectly, at any time,
disclose, furnish, disseminate, make available, use or suffer to be used in any
manner any Proprietary Information of the Company Group without limitation as to
when or how the Executive may have acquired such Proprietary Information and
that he will not disclose any Proprietary Information to any person or entity
other than appropriate employees of the Company or use the same for any purposes
(other than in the performance of his duties as an employee of the Company)
without written approval of the Board, either during or after his employment
with the Company.

 

10



--------------------------------------------------------------------------------

(f) Further the Executive acknowledges that his obligation of confidentiality
will survive, regardless of any other breach of this Agreement or any other
agreement, by any party hereto, until and unless such Proprietary Information of
the Company Group has become, through no fault of the Executive, generally known
to the public. In the event that the Executive is required by law, regulation,
or court order to disclose any of the Company Group’s Proprietary Information,
the Executive will promptly notify the Company prior to making any such
disclosure to facilitate the Company seeking a protective order or other
appropriate remedy from the proper authority. The Executive further agrees to
cooperate with the Company in seeking such order or other remedy and that, if
the Company is not successful in precluding the requesting legal body from
requiring the disclosure of the Proprietary Information, the Executive will
furnish only that portion of the Proprietary Information that is legally
required, and the Executive will exercise all legal efforts to obtain reliable
assurances that confidential treatment will be accorded to the Proprietary
Information.

(g) The Executive’s obligations under this Section 10 are in addition to, and
not in limitation of, all other obligations of confidentiality under the
Company’s policies, general legal or equitable principles or statutes.

(h) During the Employment Term and following his termination of employment:

(i) the Executive shall not, directly or indirectly, make or cause to be made
any statements, including but not limited to, comments in books or printed
media, to any third parties criticizing or disparaging the Company Group or
commenting on the character or business reputation of the Company Group. Without
the prior written consent of the Board, unless otherwise required by law, the
Executive shall not (A) publicly comment in a manner adverse to the Company
Group concerning the status, plans or prospects of the business of the Company
Group or (B) publicly comment in a manner adverse to the Company Group
concerning the status, plans or prospects of any existing, threatened or
potential claims or litigation involving the Company Group;

(ii) the Company shall comply with its policies regarding public statements with
respect to the Executive and any such statements shall be deemed to be made by
the Company only if made or authorized by a member of the Board or a senior
executive officer of the Company; and

(iii) nothing herein precludes honest and good faith reporting by the Executive
to appropriate Company or legal enforcement authorities.

(i) The Executive acknowledges and agrees that a violation of the foregoing
provisions of this Section 10 would cause irreparable harm to the Company Group,
and that the Company’s remedy at law for any such violation would be inadequate.
In recognition of the foregoing, the Executive agrees that, in addition to any
other relief afforded by law or this

 

11



--------------------------------------------------------------------------------

Agreement, including damages sustained by a breach of this Agreement and any
forfeitures under Section 9(g), and without the necessity or proof of actual
damages, the Company shall have the right to enforce this Agreement by specific
remedies, which shall include, among other things, temporary and permanent
injunctions, it being the understanding of the undersigned parties hereto that
damages, the forfeitures described above and injunctions shall all be proper
modes of relief and are not to be considered as alternative remedies.

11. Non-Competition. In consideration of the Company entering into this
Agreement, for a period commencing on the Effective Date and ending on the
expiration of the Restricted Period:

(a) The Executive covenants and agrees that the Executive will not, directly or
indirectly, engage in any activities on behalf of or have an interest in any
Competitor of the Company Group, whether as an owner, investor, executive,
manager, employee, independent consultant, contractor, advisor, or otherwise.
The Executive’s ownership of less than one percent (1%) of any class of stock in
a publicly traded corporation shall not be a breach of this paragraph.

(b) A “Competitor” is any entity doing business directly or indirectly (e.g., as
an owner, investor, provider of capital or otherwise) in the United States
including any territory of the United States (the “Territory”) that provides
products and/or services that are the same or similar to the products and/or
services that are currently being provided at the time of Executive’s
termination or that were provided by the Company Group during the two-year
period prior to the Executive’s separation from service with the Company Group.

(c) The Executive acknowledges and agrees that due to the continually evolving
nature of the Company Group’s industry, the scope of its business and/or the
identities of Competitors may change over time. The Executive further
acknowledges and agrees that the Company Group markets its products and services
on a nationwide basis, encompassing the Territory and that the restrictions
imposed by this covenant, including the geographic scope, are reasonably
necessary to protect the Company Group’s legitimate interests.

(d) The Executive covenants and agrees that should a court at any time determine
that any restriction or limitation in this Section 11 is unreasonable or
unenforceable, it will be deemed amended so as to provide the maximum protection
to the Company Group and be deemed reasonable and enforceable by the court.

12. Non-Solicitation. In consideration of the Company entering into this
Agreement, for a period commencing on the Effective Date and ending on the
expiration of the Restricted Period, the Executive hereby covenants and agrees
that he shall not, directly or indirectly, individually or on behalf of any
other person or entity do or suffer any of the following:

(a) hire or employ or assist in hiring or employing any person who was at any
time during the last 18 months of the Executive’s employment an employee,
representative or agent of any member of the Company Group or solicit, aid,
induce or attempt to solicit, aid, induce or persuade, directly or indirectly,
any person who is an employee, representative, or agent of any member of the
Company Group to leave his or her employment with any member of the Company
Group to accept employment with any other person or entity;

 

12



--------------------------------------------------------------------------------

(b) induce any person who is an employee, officer or agent of the Company Group,
or any of its affiliated, related or subsidiary entities to terminate such
relationship;

(c) solicit any customer of the Company Group, or any person or entity whose
business the Company Group had solicited during the 180-day period prior to
termination of the Executive’s employment for purposes of business which is
competitive to the Company Group within the Territory; or

(d) solicit, aid, induce, persuade or attempt to solicit, aid, induce or
persuade any person or entity to take any action that would result in a Change
in Control of the Company or to seek to control the Board in a material manner.

(e) For purposes of this Section 12, the term “solicit or persuade” includes,
but is not limited to, (i) initiating communications with an employee of the
Company Group relating to possible employment, (ii) offering bonuses or
additional compensation to encourage an employee of the Company Group to
terminate his employment, (iii) referring employees of the Company Group to
personnel or agents employed by competitors, suppliers or customers of the
Company Group, and (iv) initiating communications with any person or entity
relating to a possible Change in Control.

13. Developments.

(a) The Executive acknowledges and agrees that he will make full and prompt
disclosure to the Company of all inventions, improvements, discoveries, methods,
developments, software, mask works, and works of authorship, whether patentable
or copyrightable or not, (i) which relate to the Company’s business and have
heretofore been created, made, conceived or reduced to practice by the Executive
or under his direction or jointly with others, and not assigned to prior
employers, or (ii) which have utility in or relate to the Company’s business and
are created, made, conceived or reduced to practice by the Executive or under
his direction or jointly with others during his employment with the Company,
whether or not during normal working hours or on the premises of the Company
(all of the foregoing of which are collectively referred to in this Agreement as
“Developments”).

(b) The Executive further agrees to assign and does hereby assign to the Company
(or any person or entity designated by the Company) all of the Executive’s
rights, title and interest worldwide in and to all Developments and all related
patents, patent applications, copyrights and copyright applications, and any
other applications for registration of a proprietary right. This Section 13(b)
shall not apply to Developments that the Executive developed entirely on his own
time without using the Company’s equipment, supplies, facilities, or Proprietary
Information and that does not, at the time of conception or reduction to
practice, have utility in or relate to the Company’s business, or actual or
demonstrably anticipated research or development. The Executive understands
that, to the extent this Agreement shall be construed in accordance with the
laws of any Territory which precludes a requirement in an employee agreement to
assign certain classes of inventions made by an employee, this Section 13(b)
shall be interpreted not to apply to any invention which a court rules or the
Company agrees falls within such classes.

 

13



--------------------------------------------------------------------------------

(c) The Executive further agrees to cooperate fully with the Company, both
during and after his employment with the Company, with respect to the
procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and other countries)
relating to Developments. The Executive shall not be required to incur or pay
any costs or expenses in connection with the rendering of such cooperation. The
Executive will sign all papers, including, without limitation, copyright
applications, patent applications, declarations, oaths, formal assignments,
assignments of priority rights, and powers of attorney, and do all things that
the Company may reasonably deem necessary or desirable in order to protect its
rights and interests in any Development.

(d) The Executive further acknowledges and agrees that if the Company is unable,
after reasonable effort, to secure the Executive’s signature on any such papers,
any executive officer of the Company shall be entitled to execute any such
papers as the Executive’s agent and attorney-in-fact, and the Executive hereby
irrevocably designates and appoints each executive officer of the Company as his
agent and attorney-in-fact to execute any such papers on the Executive’s behalf,
and to take any and all actions as the Company may deem necessary or desirable
in order to protect its rights and interests in any Development, under the
conditions described in this sentence.

14. Remedies. The Executive and the Company agree that the covenants contained
in Sections 10, 11, 12 and 13 are reasonable under the circumstances, and
further agree that if in the opinion of any court of competent jurisdiction any
such covenant is not reasonable in any respect, such court will have the right,
power and authority to sever or modify any provision or provisions of such
covenants as to the court will appear not reasonable and to enforce the
remainder of the covenants as so amended. The Executive acknowledges and agrees
that the remedy at law available to the Company for breach of any of the
Executive’s obligations under Sections 10, 11, 12 and 13 would be inadequate and
that damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, the Executive acknowledges, consents
and agrees that, in addition to any other rights or remedies that the Company
may have at law, in equity or under this Agreement, upon adequate proof of the
Executive’s violation of any such provision of this Agreement, the Company will
be entitled to immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual damage. Without limiting the applicability of this Section 14 or in any
way affecting the right of the Company to seek equitable remedies hereunder, in
the event that the Executive breaches any of the provisions of Sections 10, 11,
12 or 13 or engages in any activity that would constitute a breach save for the
Executive’s action being in a state where any of the provisions of Sections 10,
11, 12, 13 or this Section 14 is not enforceable as a matter of law, then the
Company’s obligation to pay any remaining severance compensation and benefits
that has not already been paid to Executive pursuant to Section 9 shall be
terminated and within ten days of notice of such termination of payment, the
Executive shall return all severance compensation and the value of such
benefits, or profits derived or received from such benefits.

 

14



--------------------------------------------------------------------------------

15. Continued Availability and Cooperation.

(a) Following termination of the Executive’s employment, the Executive shall
cooperate fully with the Company and with the Company’s counsel in connection
with any present and future actual or threatened litigation, administrative
proceeding or investigation involving the Company that relates to events,
occurrences or conduct occurring (or claimed to have occurred) during the period
of the Executive’s employment by the Company. Cooperation will include, but is
not limited to:

(i) Making himself reasonably available for interviews and discussions with the
Company’s counsel as well as for depositions and trial testimony;

(ii) if depositions or trial testimony are to occur, making himself reasonably
available and cooperating in the preparation therefore, as and to the extent
that the Company or the Company’s counsel reasonably requests;

(iii) refraining from impeding in any way the Company’s prosecution or defense
of such litigation or administrative proceeding; and

(iv) cooperating fully in the development and presentation of the Company’s
prosecution or defense of such litigation or administrative proceeding.

(b) The Company will reimburse the Executive for reasonable travel, lodging,
telephone and similar expenses, as well as reasonable attorneys’ fees (if
independent legal counsel is necessary), incurred in connection with any
cooperation, consultation and advice rendered under this Agreement after the
Executive’s termination of employment. Any reimbursement or provision of in-kind
benefits made during the Executive’s lifetime pursuant to the terms of this
Section 15(b) shall be made not later than December 31st of the year following
the year in which the Executive incurs the expense. In no event will the amount
of expenses so reimbursed, or in-kind benefits provided, by the Company in one
year affect the amount of expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year. Each provision of
reimbursement of expenses or in-kind benefit pursuant to this Section 15(b)
shall be considered a separate payment and not one of a series of payments for
purposes of Section 409A of the Code.

16. Dispute Resolution.

(a) In the event that the Parties are unable to resolve any controversy or claim
arising out of or in connection with this Agreement or breach thereof, either
Party shall refer the dispute to binding arbitration, which shall be the
exclusive forum for resolving such claims. Such arbitration will be administered
by Judicial Arbitration and Mediation Services, Inc. (“JAMS”) pursuant to its
Employment Arbitration Rules and Procedures and governed by Kansas law. The
arbitration shall be conducted by a single arbitrator selected by the Parties
according to the rules of JAMS. In the event that the Parties fail to agree on
the selection of the arbitrator within 30 days after either Party’s request for
arbitration, the arbitrator will be chosen by JAMS. The arbitration proceeding
shall commence on a mutually agreeable date within 90

 

15



--------------------------------------------------------------------------------

days after the request for arbitration, unless otherwise agreed by the Parties,
and in the location where the Executive worked during the six months immediately
prior to the request for arbitration if that location is in Kansas or Virginia,
and if not, the location will be Kansas, unless the Parties agree otherwise.

(b) The Parties agree that each will bear their own costs and attorneys’ fees.
The arbitrator shall not have authority to award attorneys’ fees or costs to any
Party.

(c) The arbitrator shall have no power or authority to make awards or orders
granting relief that would not be available to a Party in a court of law. The
arbitrator’s award is limited by and must comply with this Agreement and
applicable federal, state, and local laws. The decision of the arbitrator shall
be final and binding on the Parties.

(d) Notwithstanding the foregoing, no claim or controversy for injunctive or
equitable relief contemplated by or allowed under applicable law pursuant to
Sections 10, 11, 12 and 13 of this Agreement will be subject to arbitration
under this Section 16, but will instead be subject to determination in a court
of competent jurisdiction in Kansas, which court shall apply Kansas law
consistent with Section 21 of this Agreement, where either Party may seek
injunctive or equitable relief.

17. Other Agreements. No agreements (other than the agreements evidencing any
grants of equity awards) or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or other
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, pertaining to the subject matter hereof, which are not
embodied herein, and that no prior and/or contemporaneous agreement, statement
or promise pertaining to the subject matter hereof that is not contained in this
Agreement shall be valid or binding on either party.

18. Withholding of Taxes. The Company will withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any law or government regulation or ruling.

19. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
This Agreement will be binding upon and inure to the benefit of the Company and
any successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company, except that the Company may assign and transfer this Agreement
and delegate its duties thereunder to a wholly owned Subsidiary.

 

16



--------------------------------------------------------------------------------

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 19(a) and 19(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by the Executive’s will or by
the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 19(c), the Company shall have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.

20. Notices. All communications, including without limitation notices, consents,
requests or approvals, required or permitted to be given hereunder will be in
writing and will be duly given when hand delivered or dispatched by electronic
facsimile transmission (with receipt thereof confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as Federal
Express or UPS, addressed to the Company (to the attention of the General
Counsel of the Company) at its principal executive offices and to the Executive
at his principal residence, or to such other address as any party may have
furnished to the other in writing and in accordance herewith, except that
notices of changes of address shall be effective only upon receipt.

21. Governing Law and Choice of Forum.

(a) This Agreement will be construed and enforced according to the laws of the
State of Kansas, without giving effect to the conflict of laws principles
thereof.

(b) To the extent not otherwise provided for by the Section 16 of this
Agreement, the Executive and the Company consent to the jurisdiction of all
state and federal courts located in Overland Park, Johnson County, Kansas, as
well as to the jurisdiction of all courts of which an appeal may be taken from
such courts, for the purpose of any suit, action, or other proceeding arising
out of, or in connection with, this Agreement or that otherwise arise out of the
employment relationship. Each party hereby expressly waives any and all rights
to bring any suit, action, or other proceeding in or before any court or
tribunal other than the courts described above and covenants that it shall not
seek in any manner to resolve any dispute other than as set forth in this
paragraph. Further, the Executive and the Company hereby expressly waive any and
all objections either may have to venue, including, without limitation, the
inconvenience of such forum, in any of such courts. In addition, each of the
parties consents to the service of process by personal service or any manner in
which notices may be delivered hereunder in accordance with this Agreement.

22. Validity/Severability. If any provision of this Agreement or the application
of any provision is held invalid, unenforceable or otherwise illegal, the
remainder of this Agreement and the application of such provision will not be
affected, and the provision so held

 

17



--------------------------------------------------------------------------------

to be invalid, unenforceable or otherwise illegal will be reformed to the extent
(and only to the extent) necessary to make it enforceable, valid or legal. To
the extent any provisions held to be invalid, unenforceable or otherwise illegal
cannot be reformed, such provisions are to be stricken herefrom and the
remainder of this Agreement will be binding on the parties and their successors
and assigns as if such invalid or illegal provisions were never included in this
Agreement from the first instance.

23. Survival of Provisions. Notwithstanding any other provision of this
Agreement, the parties’ respective rights and obligations under Sections 10, 11,
12, 13, 14, 15, 16, 18, 22 and 26 will survive any termination or expiration of
this Agreement or the termination of the Executive’s employment.

24. Representations and Acknowledgements.

(a) The Executive hereby represents that he is not subject to any restriction of
any nature whatsoever on his ability to enter into this Agreement or to perform
his duties and responsibilities hereunder, including, but not limited to, any
covenant not to compete with any former employer, any covenant not to disclose
or use any non-public information acquired during the course of any former
employment or any covenant not to solicit any customer of any former employer.

(b) The Executive hereby represents that, except as he has disclosed in writing
to the Company, he is not bound by the terms of any agreement with any previous
employer or other party to refrain from using or disclosing any trade secret or
confidential or proprietary information in the course of the Executive’s
employment with the Company or to refrain from competing, directly or
indirectly, with the business of such previous employer or any other party.

(c) The Executive further represents that, to the best of his knowledge, his
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement with another party, including without
limitation any agreement to keep in confidence proprietary information,
knowledge or data the Executive acquired in confidence or in trust prior to his
employment with the Company, and that he will not knowingly disclose to the
Company or induce the Company to use any confidential or proprietary information
or material belonging to any previous employer or others.

(d) The Executive acknowledges that he will not be entitled to any consideration
or reimbursement of legal fees in connection with execution of this Agreement.

(e) The Executive hereby represents and agrees that, during the Restricted
Period, if the Executive is offered employment or the opportunity to enter into
any business activity, whether as owner, investor, executive, manager, employee,
independent consultant, contractor, advisor or otherwise, the Executive will
inform the offeror of the existence of Sections 10, 11, 12 and 13 of this
Agreement and provide the offeror a copy thereof. The Executive authorizes the
Company to provide a copy of the relevant provisions of this Agreement to any of
the persons or entities described in this Section 24(e) and to make such persons
aware of the Executive’s obligations under this Agreement.

25. Compliance with Code Section 409A. It is intended that any amounts payable

 

18



--------------------------------------------------------------------------------

under this Agreement and the Company’s and the Executive’s exercise of authority
or discretion hereunder shall comply with the provisions of Section 409A of the
Code and the treasury regulations relating thereto so as not to subject the
Executive to the payment of the additional tax, interest and any tax penalty
which may be imposed under Code Section 409A. In furtherance of this interest,
to the extent that any provision hereof would result in the Executive being
subject to payment of the additional tax, interest and tax penalty under Code
Section 409A, the parties agree to amend this Agreement in order to bring this
Agreement into compliance with Code Section 409A; and thereafter interpret its
provisions in a manner that complies with Section 409A of the Code. Reference to
Section 409A of the Code is to Section 409A of the Internal Revenue Code of
1986, as amended, and will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section by
the U.S. Department of Treasury or the Internal Revenue Service. Notwithstanding
the foregoing, no particular tax result for the Executive with respect to any
income recognized by the Executive in connection with the Agreement is
guaranteed, and the Executive shall be responsible for any taxes, penalties and
interest imposed on him under or as a result of Section 409A of the Code in
connection with the Agreement.

26. Amendment; Waiver. Except as otherwise provided herein, his Agreement may
not be modified, amended or waived in any manner except by an instrument in
writing signed by both Parties hereto. No waiver by either Party at any time of
any breach by the other Party hereto or compliance with any condition or
provision of this Agreement to be performed by such other Party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

27. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

28. Headings. Unless otherwise noted, the headings of sections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.

29. Defined Terms.

(a) “Agreement” has the meaning set forth in the preamble.

(b) “Base Salary” has the meaning set forth in Section 4(a).

(c) “Board” has the meaning set forth in Section 3(a).

(d) “Bonus Award” has the meaning set forth in Section 4(b)(i).

(e) “Bylaws” means the Amended and Restated Sprint Nextel Corporation Bylaws, as
may be amended from time to time.

(f) “Capped Bonus Award” shall mean the lesser of the annual Target Bonus or
actual performance for such fiscal year in accordance with the then existing
terms of the STIP, which shall not be payable until the Compensation Committee
has determined that any incentive targets have been achieved and the subsequent
designated payout date has arrived.

 

19



--------------------------------------------------------------------------------

(g) “Cause” shall mean:

(i) any act or omission constituting a material breach by the Executive of any
provisions of this Agreement

(ii) the willful failure by the Executive to perform his duties hereunder (other
than any such failure resulting from the Executive’s Disability), after demand
for performance is delivered by the Company that identifies the manner in which
the Company believes the Executive has not performed his duties, if, within 30
days of such demand, the Executive fails to cure any such failure capable of
being cured;

(iii) any intentional act or misconduct materially injurious to the Company or
any Subsidiary, financial or otherwise, or including, but not limited to,
misappropriation, fraud including with respect to the Company’s accounting and
financial statements, embezzlement or conversion by the Executive of the
Company’s or any of its Subsidiary’s property in connection with the Executive’s
duties or in the course of the Executive’s employment with the Company;

(iv) the conviction (or plea of no contest) of the Executive for any felony or
the indictment of the Executive for any felony including, but not limited to,
any felony involving fraud, moral turpitude, embezzlement or theft in connection
with the Executive’s duties or in the course of the Executive’s employment with
the Company;

(v) the commission of any intentional or knowing violation of any antifraud
provision of the federal or state securities laws;

(vi) the Board reasonably believes in its good faith judgment that the Executive
has committed any of the acts referred to in this Section 29(g)(v);

(vii) there is a final, non-appealable order in a proceeding before a court of
competent jurisdiction or a final order in an administrative proceeding finding
that the Executive committed any willful misconduct or criminal activity
(excluding minor traffic violations or other minor offenses) which commission is
materially inimical to the interests of the Company or any Subsidiary, whether
for his personal benefit or in connection with his duties for the Company or any
Subsidiary;

(viii) current alcohol or prescription drug abuse affecting work performance;

(ix) current illegal use of drugs; or

 

20



--------------------------------------------------------------------------------

(x) violation of the Company’s Code of Conduct, with written notice of
termination by the Company for Cause in each case provided under this
Section 29(g).

For purposes of this Agreement, no act or failure to act on the part of the
Executive shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company.

(h) “Change in Control” has the meaning set forth in the CIC Severance Plan.

(i) “Chief Executive Officer” has the meaning set forth in Section 3(a).

(j) “CIC Severance Plan” means the Company’s Change in Control Severance Plan,
as may be amended from time to time, or any successor plan, program or
arrangement thereto.

(k) “CIC Severance Protection Period” has the meaning set forth in the CIC
Severance Plan.

(l) “Certificate of Incorporation” means the Amended and Restated Articles of
Incorporation of Sprint Nextel Corporation, as may be amended from time to time.

(m) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including any rules and regulations promulgated thereunder, along with
Treasury and IRS Interpretations thereof. Reference to any section or subsection
of the Code includes reference to any comparable or succeeding provisions of any
legislation that amends, supplements or replaces such section or subsection.

(n) “Company” has the meaning set forth in the preamble.

(o) “Company Group” has the meaning set forth in Section 10(a)(i).

(p) “Compensation Committee” means the Human Capital and Compensation Committee
of the Board.

(q) “Competitor” has the meaning set forth in Section 11(b).

(r) “Developments” has the meaning set forth in Section 13(a).

(s) “Disability” or “Disabled” shall mean:

(i) the Executive’s incapacity due to physical or mental illness to
substantially perform his duties and the essential functions of his position,
with or without reasonable accommodation, on a full-time basis for six months as
determined by the Board in its reasonable discretion, and within 30 days after a
notice of termination is thereafter given by the Company, the Executive shall
not have returned to the full-time performance of the Executive’s duties; and,
further,

 

21



--------------------------------------------------------------------------------

(ii) the Executive becomes eligible to receive benefits under the LTD Plan;

provided, however, if the Executive shall not agree with a determination to
terminate his employment because of Disability, the question of the Executive’s
disability shall be subject to the certification of a qualified medical doctor
agreed to by the Company and the Executive. The costs of such qualified medical
doctor shall be paid for by the Company.

(t) “Effective Date” has the meaning set forth in the preamble.

(u) “Employee Plans” has the meaning set forth in Section 5(a).

(v) “Employment Term” means the Initial Employment Term and any Renewal Term.

(w) “Executive” has the meaning set forth in the preamble.

(x) “Good Reason” means the occurrence of any of the following without the
Executive’s written consent, unless within 30 days of the Executive’s written
notice of termination of employment for Good Reason, the Company cures any such
occurrence:

(i) the Company’s material breach of this Agreement;

(ii) a material reduction in the Executive’s Base Salary, as set forth in
Section 4(a), or Target Bonus, as set forth in Section 4(b)(i) (that is not in
either case agreed to by the Executive), as compared to the corresponding
circumstances in place on the Effective Date as may be increased pursuant to
Section 4, except for across-the-board reductions generally applicable to all
senior executives; or

(iii) relocation of the Executive’s principal place of work more than 50 miles
without the Executive’s consent.

Any occurrence of Good Reason shall be deemed to be waived by the Executive
unless the Executive provides the Company written notice of termination of
employment for Good Reason within 60 days of the event giving rise to Good
Reason.

(y) “Initial Employment Term” has the meaning set forth in Section 2.

(z) “JAMS” has the meaning set forth in Section 16.

(aa) “LTD Plan” has the meaning set forth in Section 9(e).

 

22



--------------------------------------------------------------------------------

(bb) “LTSIP” means the Company’s 2007 Omnibus Incentive Plan, effective May 8,
2007 as may be amended from time to time, or any successor plan, program or
arrangement thereto.

(cc) “LTSIP Target Award Opportunities” has the meaning set forth in
Section 4(b)(ii).

(dd) “Parties” has the meaning set forth in the recitals.

(ee) “Party” has the meaning set forth in the recitals.

(ff) “Payment Period” means the 24 month period following the latest of: (i) the
date specified in this Agreement, (ii) the Executive’s “separation from service”
with the Company or (iii) if the Executive is a “specified employee” (within the
meaning of Section 409A of the Code and determined in accordance with procedures
adopted by the Company), with respect to any amounts payable that constitutes
deferred compensation within the meaning of Section 409A of the Code, the first
business day of the seventh month following the date of the Executive’s
“separation from service” with the Company; except that, in the case clause
(iii) applies, on such date, the Executive will be paid a lump-sum cash payment
equal to the aggregate amount of any such payments that constitutes deferred
compensation (within the meaning of Section 409A of the Code) the Executive
would have been entitled to receive during the six-month period following the
Executive’s “separation from service,” and the Executive’s Payment Period shall
then be the 18 month period commencing on such first business day of the seventh
month following the Executive’s “separation from service.” “Separation from
service” has the meaning ascribed to such phrase in Code Section 409A.

(gg) “Place of Performance” has the meaning set forth in Section 8.

(hh) “Proprietary Information” has the meaning set forth in Section 10(a)(i).

(ii) “Release” has the meaning set forth in Section 9(b).

(jj) “Release Effective Date” has the meaning set forth in Section 9(b).

(kk) “Renewal Term” has the meaning set forth in Section 2.

(ll) “Restricted Period” means the 24 month period following the Executive’s
date of termination of employment with the Company for any reason or Cause,
including for nonrenewal of this Agreement, Disability, termination by the
Company or termination by the Executive.

(mm) “Separation Plan” means the Company’s Separation Plan Amended and Restated
Effective August 13, 2006, as may be amended from time to time or any successor
plan, program, arrangement or agreement thereto.

(nn) “STIP” means Section 8 of the Company’s Omnibus Incentive Plan, effective
May 8, 2007, as may be amended from time to time, or any successor plan, program
or arrangement thereto.

 

23



--------------------------------------------------------------------------------

(oo) “Subsidiary” shall mean any entity, corporation, partnership (general or
limited), limited liability company, entity, firm, business organization,
enterprise, association or joint venture in which the Company directly or
indirectly controls ten percent (10%) or more of the voting interest.

(pp) “Target Bonuses” has the meaning set forth in Section 4(b)(i).

(qq) “Territory” has the meaning set forth in Section 11(b).

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.

 

SPRINT NEXTEL CORPORATION By:  

/s/ Sandra J. Price

  Sandra J. Price   Senior Vice President – Human Resources

/s/ Steve Elfman

Steven L. Elfman

 

25



--------------------------------------------------------------------------------

Exhibit A

Stock Option Award Agreement

Sign-On Award

Throughout this Award Agreement we sometimes refer to Sprint Nextel Corporation
and its subsidiaries as “we” or “us.”

1. Award of Option Right

The Human Capital and Compensation Committee (the “Compensation Committee”) of
the Board of Directors of Sprint Nextel granted you an Option Right to purchase
from us 435,730 shares of Series 1 common stock, par value $2.00 per share of
Sprint Nextel (the “Common Stock”) at an Option Price of $9.47 per share. The
Option Right is governed by the terms of the Sprint Nextel Corporation 2007
Omnibus Incentive Plan (the “Plan”) and is subject to the terms and conditions
described in this Award Agreement. The Option Right is not intended to qualify
as an “incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986 (the “Code”).

2. When the Option Right Becomes Exercisable

Your Option Right becomes exercisable on the second anniversary of the Date of
Grant, conditioned upon you continuously serving as our employee through that
vesting date. You will forfeit the unvested shares under your Option Right if
your service with us ends for any reason, unless vesting accelerates as
described in paragraph 3 below.

3. Acceleration of Vesting

Unvested shares under your Option Right may become vested before the time at
which they would normally become vested by the passage of time — that is, the
vesting may accelerate. Accelerated vesting can apply in the four circumstances
described below.

 

Event

  

Condition for acceleration

  

Effective date of acceleration

Death    If you die before your Termination Date    Death Disability    If you
have a termination of employment under circumstances that would make you
eligible for benefits under the company’s long-term disability plan    Your
Termination Date Termination Without Cause or Resignation with Good Reason    If
you are involuntary terminated without Cause or you resign for Good Reason under
circumstances that you receive severance benefits under Section 9(b) of your
Employment Agreement    The date of your involuntary termination (i.e., last day
worked)

 

26



--------------------------------------------------------------------------------

Termination Date means your termination of employment, or if, after your
involuntary termination you receive severance from us paid according to our
payroll cycle (i.e., not in a lump sum), Termination Date means the last day of
your severance pay period.

4. Exercise of Option Right

To the extent it has vested, you may exercise your Option Right under this Award
in whole or in part at the time or times as permitted by the Plan if the Option
Right has not otherwise expired, been forfeited or terminated. To exercise you
must:

 

  •  

deliver a written election under procedures established by the Treasurer of
Sprint Nextel (including by approved electronic medium) and

 

  •  

pay the Option Price.

You may pay the Option Price by

 

  •  

check or by wire transfer of immediately available funds,

 

  •  

actual or constructive transfer of shares of Common Stock you have owned for at
least six months having a market value on the Exercise Date equal to the total
Option Price, or

 

  •  

any combination of cash, shares of Common Stock and other consideration as the
Compensation Committee may permit.

If you pay the Option Price by delivery of funds or shares of Common Stock, the
value per share for purposes of determining your taxable income from such an
exercise will be the Market Value Per Share of the Common Stock on the
immediately preceding day before the exercise except that we will use the
average of the high and low prices on that date in lieu of the closing price.

To the extent permitted by law, you may pay the Option Price from the proceeds
of a sale through a broker designated by the Treasurer of Sprint Nextel. The
Market Value Per Share for purposes of determining your taxable income from such
an exercise will be the actual price at which the broker sold the shares.

5. Expiration of Option Right

Unless terminated earlier in accordance with the terms of this Award Agreement
or the Plan, the Option Right granted herein will expire at 4:00 P.M., U.S.
Eastern Time, on the tenth anniversary of the Grant Date (the “Expiration
Date”). If the tenth anniversary of the Grant Date, however, is a Saturday,
Sunday or any other day on which the market on which our Common Stock trades is
closed (a “Non-Business Day”), then the Expiration Date will occur at 4:00 P.M.,
U.S. Eastern Time, on the first business day before the tenth anniversary of the
Grant Date.

6. Effect of your Termination of Employment

The length of time you have to exercise your vested Option Right after your
termination of employment from us depends on the reason for your termination.
The table below describes the post-termination exercise period for the various
termination reasons. In no event, however, may you exercise your Option Right
after the Expiration Date.

 

27



--------------------------------------------------------------------------------

Termination Event

  

Time to Exercise Vested Options

Resignation    May exercise up to 90 days after your Termination Date Death *   
May exercise up to 12 months after your Termination Date Disability *    May
exercise up to 60 months after your termination of employment under
circumstances that would make you eligible for benefits under the company’s
long-term disability plan Early Retirement (i.e., on your Termination Date you
would be eligible to commence early or special early retirement benefits under
the Sprint Retirement Pension Plan whether or not you are a participant in that
plan)    May exercise up to 60 months after your Termination Date Involuntary
termination (not for Cause) not in connection with a Change in Control   

May exercise up to:

 

•   90 days after your Termination Date, or

 

•   60 months after your Termination Date if you are eligible for Early
Retirement on your Termination Date

Involuntary termination (not for Cause) during the CIC Severance Protection
Period *   

May exercise up to:

 

•   90 days after your Termination Date, or

 

•   60 months after your Termination Date if you are eligible for Early
Retirement on your Termination Date

For Cause    Forfeited

 

* See paragraph 3 for rules regarding acceleration of vesting.

If the last day to exercise under the schedule described in the table above is a
Non-Business Day, then you must exercise no later than the previous business
day.

You are solely responsible for managing the exercise of your Option Award in
order to avoid inadvertent expiration.

7. Transfer of your Option Right and Designation of Beneficiaries

Your Option Right represents a contract between Sprint Nextel and you, and your
rights under the contract are not assignable to any other party during your
lifetime. Upon your death, your Option Right may be exercised in accordance with
the terms of the Award by any beneficiary you name in a beneficiary designation
or, if you make no designation, by your estate.

 

28



--------------------------------------------------------------------------------

8. Plan Terms

All capitalized terms used in this Award Agreement that are not defined in this
Award Agreement have the same meaning as those terms have in the Plan. The terms
of the Plan are hereby incorporated by this reference. A copy of the Plan will
be furnished upon request. “Cause” and “Good Reason” have the meanings set forth
in your Employment Agreement.

9. Adjustment

In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation,
reorganization, separation, liquidation, stock split, stock dividend,
combination of shares or any other change in our corporate structure or shares
of our Common Stock, an appropriate adjustment will be made consistent with
applicable provisions of the Code and applicable Treasury Department rulings and
regulations in the number and kind of shares subject to outstanding Awards and
any other adjustments as the Board deems appropriate.

10. Amendment; Discretionary Nature of Plan

This Award Agreement is subject to the terms of the Plan, as may be amended from
time to time, except that the Award which is the subject of this Award Agreement
may not be materially impaired by any amendment or termination of the Plan
approved after the Date of Grant without your written consent. You acknowledge
and agree that the Plan is discretionary in nature and may be amended,
cancelled, or terminated by the Company, in its sole discretion, at any time.
The grant of the Option Award under the Plan is a one-time benefit and does not
create any contractual or other right to receive a grant of Option Awards, other
types of grants under the Plan, or benefits in lieu of such grants in the
future. Future grants, if any, will be at the sole discretion of the Company,
including, but not limited to, the timing of any grant, the number of shares
underlying the Option Award granted, and vesting provisions.

11. Data Privacy

By entering into this agreement, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us or our subsidiaries such information and data as we or our subsidiaries
request in order to facilitate the grant of the Option Right and the
administration of the Plan; (ii) waive any data privacy rights you may have with
respect to such information; and (iii) authorize us to store and transmit such
information in electronic form.

12. Governing Law

This Award Agreement will be governed by the laws of the State of Kansas. No
shares of Common Stock will be delivered upon the exercise of the Option Right
unless counsel for the Company is satisfied that such delivery will be in
compliance with all applicable laws.

13. Severability

The various provisions of this Award Agreement are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.

 

29



--------------------------------------------------------------------------------

14. Entire Agreement

This Award Agreement contains the entire understanding of the parties. This
Award Agreement may not be modified or amended except in writing duly signed by
the parties, except that we may adopt a modification or amendment to the Award
Agreement that is not materially adverse to you. Any waiver or any right or
failure to perform under this Award Agreement must be in writing signed by the
party granting the waiver and will not be deemed a waiver of any subsequent
failure to perform.

 

Sprint Nextel Corporation By:  

/s/ Sandra Price

/s/ Steve Elfman

Steven L. Elfman

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933

 

30



--------------------------------------------------------------------------------

Exhibit B

Restricted Stock Unit Award Agreement

Sign-on Award

Throughout this Award Agreement we sometimes refer to Sprint Nextel Corporation
and its subsidiaries as “we” or “us.”

1. Award of Restricted Stock Units

The Human Capital and Compensation Committee (the “Compensation Committee”) of
the Board of Directors of Sprint Nextel granted you an Award of 129,032
Restricted Stock Units (RSUs) under the terms of the Sprint Nextel Corporation
2007 Omnibus Incentive Plan (the “Plan”) as of the Date of Grant. Subject to the
restrictions and conditions of the Plan and this Award Agreement, each RSU
represents the right for you to receive from us one share of Common Stock on the
Vesting Date and gives you the right to dividend equivalents as described in
paragraph 5 below. Your right to receive shares of Common Stock under the RSUs
is a contractual right between you and us and does not give you a preferred
claim to any particular assets or shares of Sprint Nextel.

2. Restriction Period

Your RSUs vest 100 percent on the second anniversary of the date of Grant, or on
the date vesting is accelerated as described in paragraph 4 below (the “Vesting
Date”), conditioned upon you continuously serving as our employee through that
Vesting Date. RSUs that are subject to forfeiture on your termination of service
as an employee are called “unvested RSUs,” and RSUs no longer subject to
forfeiture or restrictions on transfer are called “vested RSUs.”

3. Forfeiture of RSUs

You will forfeit unvested RSUs if you terminate your service with us for any
reason (unless vesting of your RSUs accelerates under paragraph 4).

4. Acceleration of Vesting; Continued Vesting during Separation Pay Period

Unvested RSUs may become vested RSUs before the time at which they would
normally become vested — that is, the vesting of RSUs may accelerate.
Accelerated vesting occurs under the three circumstances described below and you
will receive the Common Stock underlying the number of RSUs in paragraph 1.

 

Event

  

Condition for acceleration

  

Effective date of acceleration

Death    If you die before your Termination Date.    Death Disability    If you
have a Separation from Service under circumstances that make you eligible for
benefits under the company’s long-term disability plan.    Your Separation from
Service (or after the Six-Month Payment Delay if you are a specified employee)
Termination by us without Cause or your Resignation for Good Reason    If you
have a Separation from Service under circumstances that you receive severance
benefits under Section 9(b) of your employment agreement    Your Separation from
Service (or after the Six- Month Payment Delay if you are a specified employee)

 

31



--------------------------------------------------------------------------------

Termination Date means your termination of employment, or if, after your
involuntary termination you receive severance from us paid according to our
payroll cycle (i.e., not in a lump sum), Termination Date means the last day of
your severance pay period.

Separation from Service is defined in the Plan. Generally, it means the date of
your termination of employment with us. To contrast the date of your Separation
from Service from your Termination Date, if you are involuntarily terminated and
receive severance pay from us, your Separation from Service would occur on the
last day you actually worked for us and your Termination Date would occur on the
last day of your severance pay period.

Six-Month Payment Delay is defined in the Plan to mean the required delay in
payment to a Participant who is a “specified employee” of amounts subject to
Section 409A of the Internal Revenue Code (the “Code”) that are paid upon
Separation from Service. Specified employees, generally, are our 50 highest paid
officers.

5. Dividend Equivalents

If cash dividends are paid on the Common Stock underlying your unvested RSUs,
and you hold those RSUs on the dividend record date, you will accrue additional
whole or fractional RSUs equal to the number of shares of Common Stock the
dividend would buy at the market Value Per Share on the dividend payment date.
These additional RSUs will vest and be subject to delivery at the same time, and
have the same terms, as the original RSU award.

6. Delivery Date; Market Value Per Share

The Delivery Date is the date as of which we distribute the Common Stock
underlying the RSUs to you. It is the Vesting Date, or the day after the
Six-Month Payment Delay if that delay applies to your RSUs. We calculate your
taxable income on the Delivery Date using the Market Value Per Share on the
immediately preceding trading day, but we use the average of the high and low
reported prices of our Common Stock instead of the closing price. We will
distribute the Common Stock underlying the RSUs, and any associated dividend
equivalents in cash, as soon as practicable after the Delivery Date, but in no
event later than 45 days after the Delivery Date.

7. Transfer of your RSUs and Designation of Beneficiaries

Your RSUs represents a contract between Sprint Nextel and you, and your rights
under the contract are not assignable to any other party during your lifetime.
Upon your death, shares of Common Stock underlying your RSUs will be delivered
in accordance with the terms of the Award to any beneficiaries you name in a
beneficiary designation or, if you make no designation, to your estate.

 

32



--------------------------------------------------------------------------------

8. Plan Terms

All capitalized terms used in this Award Agreement that are not defined in this
Award Agreement have the same meaning as those terms have in the Plan. The terms
of the Plan are hereby incorporated by this reference. A copy of the Plan will
be furnished upon request. “Cause” and “Good Reason” have the meanings set forth
in your Employment Agreement.

9. Adjustment

In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation,
reorganization, separation, liquidation, stock split, stock dividend,
combination of shares or any other change in our corporate structure or shares
of our Common Stock, an appropriate adjustment will be made consistent with
applicable provisions of the Code and applicable Treasury Department rulings and
regulations in the number and kind of shares subject to outstanding Awards and
any other adjustments as the Board deems appropriate.

10. Amendment; Discretionary Nature of Plan

This Award Agreement is subject to the terms of the Plan, as may be amended from
time to time, except that the Award which is the subject of this Award Agreement
may not be materially impaired by any amendment or termination of the Plan
approved after the Date of Grant without your written consent. You acknowledge
and agree that the Plan is discretionary in nature and may be amended,
cancelled, or terminated by us, in our sole discretion, at any time. The grant
of RSUs under the Plan is a one-time benefit and does not create any contractual
or other right to receive a grant of RSUs, other types of grants under the Plan,
or benefits in lieu of such grants in the future. Future grants, if any, will be
at the sole discretion of the Company, including, but not limited to, the timing
of any grant, the number of RSUs granted, the payment of dividend equivalents,
and vesting provisions

11. Data Privacy

By entering into this agreement, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us or our subsidiaries such information and data as we or our subsidiaries
request in order to facilitate the grant of the RSUs and the administration of
the Plan; (ii) waive any data privacy rights you may have with respect to such
information; and (iii) authorize us to store and transmit such information in
electronic form.

12. Governing Law

This Award Agreement will be governed by the laws of the State of Kansas. No
shares of Common Stock will be delivered to you upon the vesting of the RSUs
unless counsel for the Company is satisfied that such delivery will be in
compliance with all applicable laws.

13. Severability

The various provisions of this Award Agreement are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.

 

33



--------------------------------------------------------------------------------

14. Taxes

You are liable for any and all taxes, including withholding taxes, arising out
of this grant or the issuance of the Common Stock on vesting of RSUs. The
Company is authorized to deduct the amount of the tax withholding from the
amount payable to you upon settlement of the RSUs. We will withhold from the
total number of shares of Common Stock you are to receive the value equal to the
amount necessary to satisfy any such withholding obligation at the minimum
applicable withholding rate. In addition, if you become subject to FICA or
Medicare tax, but you are not yet entitled to delivery of the shares of Common
Stock underlying the RSUs, you hereby authorize us to withhold the resulting
FICA or Medicare tax from other income payable to you.

15. Entire Agreement

This Award Agreement contains the entire understanding of the parties. This
Award Agreement may not be modified or amended except in writing duly signed by
the parties, except that we may adopt a modification or amendment to the Award
Agreement that is not materially adverse to you. Any waiver or any right or
failure to perform under this Award Agreement must be in writing signed by the
party granting the waiver and will not be deemed a waiver of any subsequent
failure to perform.

 

Sprint Nextel Corporation By:  

/s/ Sandra Price

/s/ Steve Elfman

Steven L. Elfman

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933

 

34